NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In re Guardianship of Sallie B.           )
Stephens, an incapacitated person         )
(now deceased).                           )
________________________________          )
                                          )
DAVID EARL STEPHENS as Personal           )
Representative of the Estate of Sallie B. )
Stephens, and ANDREW BENNETT              )
SPARK,                                    )
                                          )
             Appellants,                  )
                                          )
v.                                        )        Case No. 2D14-1321
                                          )
OWENS LAW GROUP. P.A.; ALLEN              )
DELL, P.A.; JABESSA MAJORS                )
SMITH, as Successor Guardian of the       )
Property of Sallie B. Stephens; and JOE   )
ELLEN ROWE, as Former Guardian of the )
Property of Sallie B. Stephens,           )
                                          )
             Appellees.                   )
___________________________________ )

Opinion filed January 20, 2016.

Appeal from the Circuit Court for
Hillsborough County; Herbert J. Baumann,
Jr., Judge.

Andrew Bennett Spark of Spark Law
Chartered, Tampa, pro se, and for
Appellant David Earl Stephens as Personal
Representative of the Estate of Sallie B.
Stephens.
James S. Eggert of Owens Law Group,
P.A., Ruskin, for Appellees Owens Law
Group, P.A. and Allen Dell, P.A.

Carl R. Hayes, Tampa, for Appellee
Jabessa Majors Smith, as Successor
Guardian of the Property of Sallie B.
Stephens.

No appearance for Appellee Joe Ellen
Rowe, as Former Guardian of the Property
of Sallie B. Stephens.



KHOUZAM, Judge.


              We affirm the issues raised by the Appellants without comment. However,

Owens Law Group, P.A., and Allen Dell, P.A., concede that the trial court miscalculated

the interest on the order directing the Guardian to pay them from the restricted

depository. The Guardian requested that $20,000 be paid to these creditor Appellees.

It is unclear from the appellate record how the trial court calculated the interest, but it

appears that it used the wrong time period, used an incorrect interest rate, or made a

computational error in arriving at a total award of $23,693.53. Accordingly, we reverse

the order's award of interest and remand to the trial court with directions to recalculate

its interest award. See §§ 55.03, 687.01, Fla. Stat. (2013).

              Affirmed in part, reversed in part, and remanded.



KELLY and CRENSHAW, JJ., Concur.




                                             -2-